Opinion by
Orlady, P. J.,
The court below discharged a rule for judgment for want of a sufficient affidavit of defense, and the only question raised on this appeal is the sufficiency of the averments in the affidavit, — that the attorneys for the appellant unreasonably and capriciously and without foundation in fact suggested defects in the title to be passed. The affidavit does specifically aver facts which, if true, can point to no other conclusion than that the excuse set up by the appellant for not carrying out his agreement was an afterthought, and that the real reason for not complying with the terms of his contract was that he had bought another farm and declined to purchase the one mentioned in the agreement and to lose the $1,000 hand-money forfeit. The facts averred by the plaintiff to sustain his action are emphatically denied in the affidavits, and the latter are to be taken as true under the pleadings. The reasons given in the opinion filed in the court below are sufficient to prevent a summary judgment.
The order is affirmed.